DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Declaration under 37 CFR 1.132 filed 07/05/2022 is sufficient to overcome the rejection of claims 1-3, 5, 6, 10, 12, and 13 based upon anticipation under 35 USC 102(a)(1) over JP 2014-236043 and the rejection of claims 4, 7, 11, and 14 based on obviousness under 35 USC 103 over JP 2014-236043.
In this regard, Declarant provided factual objective evidence that the back electrode in JP 2014-236043 fails to possess the claim feature requiring “a maximum of the content of the addition element M [Sn in JP 2014-236043] is 5 at% or more”, while, under the conditions disclosed in the Instant Application, a maximum of the content of the addition element Sn is 12.7 at%, as explained in the Declaration, particularly at paragraphs 8 and 9.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 9 directed to an invention non-elected without traverse.  Accordingly, claim 9 has been cancelled by the Examiner’s Amendment (infra).

Allowable Subject Matter
Claims 1-7 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As explained above, the prior art does not reasonably teach or suggest --in the context of claim 1—a back electrode formed on a back surface of a semiconductor substrate wherein “a maximum of the content of the addition element M is 5 at% or more” wherein M is Sn or Sb.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 9 is canceled as being drawn to a non-elected invention (supra).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814